Order entered September 21, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00369-CV

            IN THE INTEREST OF L.D.R. AND D.J., CHILDREN

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-18-04007-R

                                      ORDER

      Before the Court is the Department’s September 17, 2021 first motion to

extend time to file its appellee’s brief. We GRANT the motion and ORDER the

brief be filed no later than October 11, 2021.


                                                 /s/   LANA MYERS
                                                       JUSTICE